Citation Nr: 0433690	
Decision Date: 12/21/04    Archive Date: 12/29/04

DOCKET NO.  04-04 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for hypertension as 
secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1966 to 
October 1969; and from March 1982 to March 1984.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio (later 
transferred to the RO in Newark, New Jersey), which denied 
service connection for hypertension as secondary to service-
connected diabetes mellitus, type II.  In September 2004, the 
veteran testified before the undersigned Veterans Law Judge 
at a Board hearing at the RO.

The Board refers to the RO the veteran's new claims for 
service connection for kidney problems, erectile dysfunction, 
dermatitis, and fungus and yeast infection, as secondary to 
his service-connected diabetes mellitus, type II.  (See 
September 2004 Board hearing transcript; written 
correspondence dated in September 2004; VA Form 21-4138 dated 
in April 2004; and VA Forms 21-4142(JF) dated in January 2003 
and October 2001.)  


FINDINGS OF FACT

1.  Hypertension was not diagnosed during active service, 
within one year of separation from service, or for many years 
after separation.

2.  The competent and most probative medical evidence of 
record shows that the veteran's post-service hypertension is 
not due to service-connected diabetes mellitus, type II.






CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
service, nor may its incurrence or aggravation be presumed.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

2.  Hypertension is not proximately due to or the result of a 
service-connected disease or injury.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.310(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2003); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2004).

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

I.  Duty to Notify

In a September 2001 VA letter, the RO notified the veteran of 
the evidence needed to substantiate a service connection 
claim for hypertension, without including the elements of 
service connection as secondary to a service-connected 
disability.  In this regard, the VA letter is deficient for 
VCAA purposes.  The VA letter, however, did notify the 
veteran of VA's responsibility to obtain any relevant 
information or evidence identified by the veteran.

The RO also provided the veteran with a copy of the January 
2004 statement of the case (SOC) that discussed the pertinent 
evidence, and the laws and regulations related to a claim for 
service connection for hypertension, as secondary to service-
connected diabetes mellitus, type II.  This document 
essentially notified the veteran of the evidence needed to 
prevail on his claim.

Moreover, in a September 2004 Board hearing, the veteran was 
notified that in order to substantiate his claim, he needed 
to provide a statement from a medical doctor showing that his 
hypertension is related to his service-connected diabetes 
mellitus, type II; and was given an additional 60 days to 
provide any supplemental evidence.

Thus, the veteran was notified of VA's responsibility to 
obtain any relevant VA medical records or other medical 
treatment records, and of the evidence the veteran needed to 
submit.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In light of the foregoing, the Board finds that the notice 
letter dated in September 2001, the January 2004 SOC, and the 
September 2004 Board hearing complied with the specific 
requirements of Quartuccio (identifying evidence to 
substantiate the claims, the relative duties of VA and the 
claimant to obtain evidence, and affording him an opportunity 
to submit all pertinent evidence pertaining to his claims 
that he might have); and Charles v. Principi, 16 Vet. App. 
370 (2002) (identifying the document that satisfies VCAA 
notice).

The Court's decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In a May 2003 rating decision, the RO denied the 
service connection claim for hypertension as secondary to 
service-connected diabetes mellitus, type II.  In January 
2004 and September 2004, the veteran was notified of what 
information and evidence was needed to substantiate his claim 
on appeal.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was non-prejudicial.  While the 
notice provided to the veteran in January 2004 and September 
2004 was not given prior to the first AOJ adjudication of the 
claim, the January 2004 SOC was provided by the AOJ prior to 
the transfer and certification of the veteran's case to the 
Board.  Moreover, at the September 2004 Board hearing, the 
veteran was afforded another 60 days to submit additional 
evidence after receiving notice of the evidence needed to 
substantiate his claim.  Thus, the content of the notice 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), and VA's duty to notify the veteran has 
been satisfied.

II.  Duty to Assist

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  

The record shows that the veteran's service medical records 
were not found.  The Board recognizes that it has a 
heightened obligation to assist the veteran in the 
development of his case, and to explain findings and 
conclusions, as well as carefully consider the benefit of the 
doubt rule when records in the possession of the government 
are lost.  See O'Hare v. Derwinski, 1 Vet.App. 365, 367 
(1991).

In December 2000, the veteran submitted a NA Form 13075, so 
that VA could search for his service medical records in the 
Records Management Center by date of treatment.  The RO 
subsequently requested a search from alternate sources in 
December 2001 and January 2002.  In response to the RO's 
attempts to obtain service medical records, the Records 
Management Center indicated that no medical records were 
available.  In March 2002, the RO notified the veteran that 
his service medical records had not been found, and requested 
that he narrow the in-service treatment dates to three-month 
periods, so that VA could obtain the service medical records 
from the Marine Corps.  In January 2003 and March 2003, the 
RO contacted the Marine Corps Automated Service Center for 
any service medical treatment records, but received a 
response that none were available.

The Board finds that, based on the RO's efforts and the 
responses from the service department, it is reasonably 
certain that the veteran's service medical records are no 
longer available and that further efforts to obtain those 
records would be futile.  38 U.S.C.A. § 5103A(b)(3)); see 
also Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  

Moreover, the Board finds that there are no additional 
medical treatment records necessary to proceed to a decision 
in this case.  The evidence of record includes private 
medical treatment records dated from January 1996 to August 
2001, and April 2002 to February 2004; a July 1999 letter 
from a private physician; a May 2002 prescription form 
written by a private physician; an undated private 
prescription form; an August 2004 private medical form; and 
medical excerpts from books published by diabetes 
specialists.  

In addition, for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  
Here, VA provided a VA medical examination in December 2001, 
and the examiner rendered a considered medical opinion 
regarding the pertinent issues in this matter.    

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issue of service connection is 
required to comply with the duty to assist under the VCAA.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

The veteran claims that his current hypertension is related 
to his service-connected diabetes mellitus, type II.  
Specifically, he contends that when his blood sugar is high, 
his blood pressure rises; and when the sugar level is 
controlled, so is his blood pressure.  He states that he 
never had hypertension until he had diabetes.  The veteran 
also notes that specialists have written that diabetes is 
frequently associated with hypertension.  In sum, he asserts 
that his current hypertension is secondarily related to his 
service-connected diabetes mellitus, type II.  (See VA Form 9 
dated in January 2004; and written correspondence dated in 
September 2004).

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306. 

Service connection also may be granted for a disability, 
which is proximately due to or the result of a service-
connected disease or injury.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).

Where a veteran served ninety days or more during a period of 
war and certain chronic diseases, including hypertension, 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309. 
 
Additionally, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).
 
The Court has held that in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).
 
The Board notes that the RO granted service connection for 
diabetes mellitus, type II in November 2001.

The evidence of record shows a current hypertension 
diagnosis.  A May 2003 private medical report shows diagnosis 
of hypertension.  A May 2002 prescription written by a 
private physician also shows a hypertension diagnosis, as 
well as an undated private prescription form.

The medical evidence of record does not show, nor does the 
veteran claim, that his hypertension has a direct or 
presumptive connection to service.  As the service medical 
records are unavailable, no evidence shows an in-service 
incurrence or aggravation of hypertension.  Service 
connection for hypertension also may not be presumed as there 
is no evidence of a hypertension diagnosis within one year 
after service.  See 38 C.F.R. §§ 3.307, 3.309.
 
The veteran is not claiming service connection as related to 
in-service incurrence or aggravation, but rather as related 
to his service-connected diabetes mellitus, type II.  The 
medical evidence of record, however, also shows no 
relationship between the current hypertension and the 
service-connected diabetes mellitus, type II.  A December 
2001 VA examination report shows that the examiner reviewed a 
previous VA examination report, and found the hypertension 
diagnosis to be "equivocal."  He also found no history of 
kidney disease.  Upon examination, he found that the 
veteran's blood pressure was normal.  The examiner opined 
that "in the absence of kidney disease, diabetes would not 
be related to the veteran's hypertension."  He further 
found, "It is unlikely that the veteran's hypertension is 
related to his diabetes."  This is the only medical evidence 
of record addressing the etiology of the hypertension.

The Board has considered an August 2004 private medical form 
submitted by the veteran, with a handwritten note that says, 
"Kidney function is back to normal."  The veteran argues 
that this amounts to a diagnosis of kidney problems, which 
would support a diagnosis of hypertension due to diabetes 
mellitus, based on the December 2001 VA examination report.  
This note is an unsubstantiated statement, however, and does 
not amount to a diagnosis of kidney problems, nor a medical 
opinion that the hypertension is likely due to diabetes 
mellitus, type II.  Thus, this note does not support the 
veteran's claim.

The veteran also submitted excerpts written by diabetes 
specialists, which show that hypertension is frequently 
related to diabetes.  The Board observes, however, that the 
written excerpts fail to substantiate the veteran's claim, 
because they are general statements and do not specifically 
link the veteran's hypertension to his service-connected 
diabetes mellitus, type II.  See Wallin v. West, 11 Vet. App. 
509 514 (1998); Sacks v. West, 11 Vet. App. 314, 317 (1998).  
In this regard, the evidence, in and of itself, does not show 
that the veteran developed hypertension as a result of the 
service-connected diabetes mellitus, type II.  

The Board notes the veteran's argument that his current 
hypertension is secondarily related to his service-connected 
diabetes mellitus, type II, because when his blood sugar 
rises, his blood pressure rises, and vice versa; and because 
he never had hypertension until he had diabetes mellitus.  
Determining the etiology of a disease, however, is not a 
matter for an individual without medical expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, while 
the Board has considered the veteran's lay assertions, they 
do not outweigh the medical evidence of record, which shows 
that the veteran's hypertension is not causally related to 
the service-connected diabetes mellitus.  A competent medical 
expert makes this opinion and the Board is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

Thus, the claim of service connection for hypertension as 
secondary to service-connected diabetes mellitus, type II is 
denied.  38 C.F.R. § 3.310(a); see also 38 C.F.R. §§ 3.303, 
3.307, 3.309.  In making this decision, the Board has 
considered the benefit-of-the-doubt-doctrine, but it does not 
apply.  Gilbert, 1 Vet. App. at 57-58; 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for hypertension as 
secondary to service-connected diabetes mellitus, type II is 
denied.




	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



